IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-50423
                          Conference Calendar



JUAN J. SANCHEZ,

                                              Plaintiff-Appellant,

versus

FRED BIERY, United
States District Judge;
ROBERT O’CONNOR, United
States Magistrate, UNITED
STATES DISTRICT COURT,
Western District of Texas,

                                              Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Western District of Texas
                           USDC No. SA-98-196
                          - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

         Juan J. Sanchez, Texas prisoner # 577512, moves for leave

to proceed in forma pauperis (IFP), arguing that the district

court erred in dismissing his civil rights complaint against a

federal district court judge and a magistrate judge seeking

declaratory and injunctive relief in the form of the

reinstatement of his habeas corpus petition.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50423
                                -2-

     By moving for IFP, Sanchez is challenging the district

court’s certification decision that IFP status should not be

granted on appeal because his appeal is not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Sanchez is not entitled to collaterally attack the dismissal

of his habeas petitions by filing a civil rights action.       See

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).      Sanchez has

failed to raise an issue of arguable merit.      Because Sanchez has

failed to show that he will raise a nonfrivolous issue on appeal,

his motion to proceed IFP is DENIED.       See Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983).   Sanchez’s appeal is frivolous,

and it is DISMISSED.   5TH CIR. R. 42.2.

     The district court’s dismissal of Sanchez’s complaint and

this court’s dismissal of his appeal for frivolousness count as a

third and fourth strike for purposes of 28 U.S.C. § 1915(g).

Sanchez has accumulated two strikes prior to this appeal.       See

Sanchez v. Putska, No. 95-20917 (5th Cir. March 1, 1996); Sanchez

v. T. West, No. 97-40940 (5th Cir. June 16, 1998).      Therefore,

Sanchez may not proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.

§ 1915(g).

     APPEAL DISMISSED. 5th Cir. R. 42.2.      SANCTION IMPOSED UNDER

28 U.S.C. § 1915(g).